DETAILED ACTION
Claims 1-3, 5, 7-9, 11-13, 15-17, and 19 are pending. Claims 1, 5, 7, 11, 12, 15, and 16 are amended. Claims 4, 6, 10, 14, and 18 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 7-9, 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RUTMAN [US Patent Application Publication Number 2011/0301770 A1] in view of Meijer et al. [US Patent Application Publication Number 2011/0018555 A1] and Shay et al. [US Patent Application Publication Number 2002/0158626 A1].
Regarding claim 1, Rutman teaches an infrastructure analysis system, comprising:
a power infrastructure (power infrastructure topology) (figure 5B, para [0086]) comprising:
at least one transmission line (para [0012]) & (wires 618, para [0098]); and
at least one transmission tower (mast) configured to support the transmission line (para [0098]);
a plurality of data collection tools (transportable power and data infrastructure system 501) (para [0088]) configured to collect data (via sensors) from the power infrastructure (para [0084]);
an infrastructure unit (central system 510) configured to receive data (can receive information) from the data collection tool (para [0088]);
wherein the infrastructure unit further comprises:
a data collection unit (data servers 519) configured to receive data regarding the power infrastructure and its environment from the data collection tool (para [0088]); and
an implementation unit (central maintenance engine 513) configured to assess (assess the present performance and overall condition) the relative risk to the power infrastructure and create and execute (determine what maintenance tasks need to be performed) an implementation plan for remediation of the power infrastructure (para [0090]).
Rutman further teaches the plurality of data collection tools comprises a camera (security camera 563), aGPS device (GPS) (para [0084]), a means for transducing a visual inspection (security camera allows for visual monitoring remotely) (para [0084]).
a surveying device (sensors surveys the operational environment) (para [0084]), a NDE examination of a structure (sensors are disposed internally with respect to transportation system; therefore, non destructive examination is occurring on the transportation structure) (para [0083]).
While Rutman teaches the above limitations, Rutman does not specifically disclose the other data tools recited.
However, Meijer teaches a soil tester (sensor for soil, para [0051]), a tool for measuring an electrochemical potential of a structure (para [0051]), a soil acidity measuring tool (para [0051]), a soil oxidation-reduction measuring tool (para [0051]), a soil resistivity measuring tool (para [0051]), a water PH tester (para [0051]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of Rutman to further include the sensors of Meijer for the purposes of providing a contactless impedance measuring system that prevents wasted time due to physical contact placement of the measuring unit into the sample and removing the measurement unit from the sample (para [0005]).
Shay further teaches using sensors (para [0011]) including a tool for measuring corrosion of metal (para [0103]), a pit depth measuring device (ABS), a coating measurement device (para [0075]), and a caliper (para [0106]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of Rutman to further include the various sensors as taught by Shay for the purposes of provide nondestructive measurements of materials; thereby preventing contamination and/or destruction of the materials (para [0011]).

Regarding claim 2, Rutman teaches at least one data input device configured to collect data from the plurality of data collection tools (para [0082]).

Regarding claim 3, Rutman teaches the data input device includes at least a portion of the infrastructure unit (para [0082]).

Regarding claim 5, RUTMAN teaches said means for transducing said visual inspection comprises a visual image tool, and a tool for measuring visual corrosion area pattern data (0084).

Regarding claim 7, RUTMAN teaches an infrastructure unit configured to develop an implementation plan for maintaining the integrity of a power infrastructure having a plurality of transmission towers, comprising: 
a data collection unit (transportable power and data infrastructure system – 0088) configured to receive data regarding the power infrastructure from at least one data collection tool (sensors – 0084); 
a risk analysis unit configured to evaluate a degradation condition of each of the transmission towers based on the received data (operate within a damage risk threshold – 0075, diagnose the issue causing the error – 0085); 
a comparative analysis unit configured to compare the degradation condition at each of the transmission towers to determine a relative comparative risk of each of the transmission towers (exceeds an operating parameter - 0075) (internal/external  operational conditions - 0089); 
a predictive analysis unit configured to determine a future performance of the transmission towers (assess the present performance and overall condition - 0090); and 
an implementation unit configured to create and execute (determine what maintenance tasks need to be performed) an implementation plan for maintenance of the power infrastructure (0090) (maintenance engine … activate power source to replace power output, alert a system operator … entirely deactivated by maintenance engine – 0075).

Regarding claim 8, RUTMAN teaches a relative analysis unit configured to determine a current status and a future status of each of the transmission towers (0090).

Regarding claim 9, RUTMAN teaches the implementation plan is a maintenance schedule for each of the plurality of transmission towers (maintenance schedule should be for each of the transportable systems - 0090).

Regarding claim 11, RUTMAN teaches said means for transducing said visual inspection comprises a visual image tool, and a tool for measuring visual corrosion area pattern data (0084).

Regarding claim 12, RUTMAN teaches a method for repairing a power infrastructure (repairing transportable systems - 0034) having at least one transmission tower and at least one transmission line (power transmission lines – 0061) (0076), the method comprising: 
gathering data regarding the power infrastructure (transportable power and data infrastructure system – 0088) using at least one data collection tool (sensors – 0084); 
inputting the data into an infrastructure unit (can provide diagnostic information to a central diagnostic engine - 0085); 
comparing the data in the infrastructure unit to determine a degradation condition of each transmission tower (exceeds an operating parameter - 0075) (internal/external  operational conditions - 0089); 
providing an implementation plan based on the degradation condition (determine what maintenance tasks need to be performed) (0090); and 
executing the implementation plan for repairing the degradation condition in the power infrastructure (repairing transportable systems – 0034, 0036).
Rutman further teaches the plurality of data collection tools comprises a camera (security camera 563), aGPS device (GPS) (para [0084]), a means for transducing a visual inspection (security camera allows for visual monitoring remotely) (para [0084]).
a surveying device (sensors surveys the operational environment) (para [0084]), a NDE examination of a structure (sensors are disposed internally with respect to transportation system; therefore, non destructive examination is occurring on the transportation structure) (para [0083]).
While Rutman teaches the above limitations, Rutman does not specifically disclose the other data tools recited.
However, Meijer teaches a soil tester (sensor for soil, para [0051]), a tool for measuring an electrochemical potential of a structure (para [0051]), a soil acidity measuring tool (para [0051]), a soil oxidation-reduction measuring tool (para [0051]), a soil resistivity measuring tool (para [0051]), a water PH tester (para [0051]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of Rutman to further include the sensors of Meijer for the purposes of providing a contactless impedance measuring system that prevents wasted time due to physical contact placement of the measuring unit into the sample and removing the measurement unit from the sample (para [0005]).
Shay further teaches using sensors (para [0011]) including a tool for measuring corrosion of metal (para [0103]), a pit depth measuring device (ABS), a coating measurement device (para [0075]), and a caliper (para [0106]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of Rutman to further include the various sensors as taught by Shay for the purposes of provide nondestructive measurements of materials; thereby preventing contamination and/or destruction of the materials (para [0011]).

Regarding claim 13, RUTMAN teaches electronically storing all data gathered from the power infrastructure for accessing and manipulating the data at a future point in time (stored on data servers for future retrieval – 0088, 0092).

Regarding claim 15, RUTMAN teaches said means for transducing said visual inspection comprises a visual image tool, and a tool for measuring visual corrosion area pattern data (0084).

Claims 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by RAHI et al. [US Patent Application Publication Number 2010/0088139 A1; hereinafter “Rahi”] in view of Meijer et al. [US Patent Application Publication Number 2011/0018555 A1] and Shay et al. [US Patent Application Publication Number 2002/0158626 A1].
Regarding claim 16, RAHI teaches a method for repairing a pipeline infrastructure having at least one pipeline, the method comprising: 
gathering data regarding the pipeline infrastructure using at least one data collection tool (figure 1, 0045); 
inputting the data into an infrastructure unit (0048); 
comparing the data in the infrastructure unit to determine a damaged portion of the pipeline (figure 1, 0045-0048); 
providing an implementation plan based on the damaged portion; and executing the implementation plan for repairing the damaged portion in the pipeline infrastructure (0051).
While RAHI teaches the above limitations, RAHI does not specifically disclose the other data tools recited.
However, Meijer teaches a soil tester (sensor for soil, para [0051]), a tool for measuring an electrochemical potential of a structure (para [0051]), a soil acidity measuring tool (para [0051]), a soil oxidation-reduction measuring tool (para [0051]), a soil resistivity measuring tool (para [0051]), a water PH tester (para [0051]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of RAHI to further include the sensors of Meijer for the purposes of providing a contactless impedance measuring system that prevents wasted time due to physical contact placement of the measuring unit into the sample and removing the measurement unit from the sample (para [0005]).
Shay further teaches using sensors (para [0011]) including a tool for measuring corrosion of metal (para [0103]), a pit depth measuring device (ABS), a coating measurement device (para [0075]), and a caliper (para [0106]).
At the time of the invention, it would have been obvious to one of ordinary skilled in the art to modify the teachings of RAHI to further include the various sensors as taught by Shay for the purposes of provide nondestructive measurements of materials; thereby preventing contamination and/or destruction of the materials (para [0011]).

Regarding claim 17, RAHI teaches electronically storing all data gathered from the pipeline infrastructure for accessing and manipulating the data at a future point in time (stores and in some cases optionally processes and analyzes data – 0048).

Regarding claim 19, RAHI teaches said means for transducing said visual inspection comprises a visual image tool, and a tool for measuring visual corrosion area pattern data (output display – 0057, 0060).

Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862